DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-22 and 25-30 in the reply filed on 03/25/2021 is acknowledged.
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilsmeier et al. (US2015/0302608) in view of Gum et al. (US2013/0287167).
To claim 16, Vilsmeier teach a computer-implemented method for verifying a relative position of a plurality of anatomical structures of interest of a patient (abstract), the method comprising: 

acquiring verification data describing at least one verification-image showing the least two of the plurality of anatomical structures of interest; determining second identification data based on the verification data, describing a position and/or shape of the at least two of the plurality of the anatomical structures of interest within the at least one verification-image (paragraphs 0014, 0016, model data are acquired as model data, based on a CT generated from the anatomical body part of the specific patent for a plurality of phases, describing spatial properties including the relative position of the body parts); 
determining transformation data based on the first identification data and the second identification data describing, for each one of the at least two anatomical structures, a distinct image fusion transformation (paragraphs 0016-0017, elastic image fusion transformations are determined so that corresponding structures are arranged at the same position between the two images); and 
determining evaluation data based on the transformation data, describing, for at least one first image fusion transformation, whether the at least one first image fusion transformation is within a predetermined threshold (paragraphs 0019-0020, 0027, 0030-0031, images are compared to determine the movement, such as the transformation, of corresponding anatomical structures, and therefore determine their correspondence within a neighborhood, for example, a 
But, Vilsmeier do not expressly disclose distinction of planning image and verification image despite of teaching both data acquiring steps.
However, to one of ordinary skill in the art, planning image and verification image are broadly interpreted as two sets of loosely related images of the same patient taken at different times without necessary defined sequence.  Yet, Vilsmeier does teach an image used for treatment planning and an image used to verify the position of the patient (paragraph 0035).
	Gum teach a method to verify the relative positon of two anatomical structures (paragraphs 0032-0033, at planning time, the pre-alignment relative positon of the treatment body part relative to a bony structure, such as tissue-bone pre-alignment positon is calculated) using a transformation between the images acquired at different times (paragraphs 0036, 0042-0043, the images of pre-alignment and monitoring time are matched by transformation); if the images do not match beyond a threshold, a compensation (another transformation) is applied (paragraphs 0058-0065).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gum into the method of Vilsmeier, in order to further preferential image analysis and verification.

To claim 28, Vilsmeier and Gum teach a non-transitory computer-readable storage medium storing a computer program which, when executed on at least one processor of at least one 

To claim 29, Vilsmeier and Gum teach a system for verifying a relative position of a plurality of anatomical structures of interest of a patient (as explained in response to claim 1 above).





To claim 17, Vilsmeier and Gum teach claim 16.
Vilsmeier and Gum teach wherein the method is performed to verify a correct execution of a deep-inspiration-breath-hold (DIBH) procedure (paragraphs 0011, 0046 of Vilsmeier), wherein the at least two anatomical structures of interest are selected from the group comprising: the sternum of the patient and/or an anterior section of at least one of the ribs of the patient; the spine of the patient; the heart of the patient as a sensitive structure radiation should not be applied to (paragraphs 0011 of Vilsmeier, thorax, abdomen, and heart; furthermore one of ordinary skill in the art would have obviously recognized selection of particular anatomical structures depend on intended planned treatment to be a straightforward preference).

To claim 18, Vilsmeier and Gum teach claim 16.
Vilsmeier and Gum teach wherein the method is performed to verify a correct positioning of the patient for prostate imaging or prostate cancer radiotherapy, wherein the at least two anatomical Official Notice is taken on imaging on particular anatomical structures to be based on respective planned treatment).

To claim 19, Vilsmeier and Gum teach claim 16.
Vilsmeier and Gum teach wherein one of the anatomical structures of interest is defined as a main anatomical structure of interest, and wherein the image fusion transformation for the main anatomical structure of interest represents the second image fusion transformation (as explained in response to claim 1 above).

To claim 20, Vilsmeier and Gum teach claim 19.
Vilsmeier and Gum teach wherein the sternum and/or the anterior section of the at least one of the ribs is defined as the main anatomical structure (paragraph 0011 of Vilsmeier, thorax).

To claim 21, Vilsmeier and Gum teach claim 16.
Vilsmeier and Gum teach wherein taking into account the at least one second image fusion transformation for the least one first image fusion transformation involves applying the at least one second image fusion transformation to the at least one first image fusion transformation (paragraphs 0017, 0022 of Vilsmeier).


Vilsmeier and Gum teach wherein a transformation matrix of the at least one first image fusion transformation is multiplied with the inverse transformation matrix of the least one second image fusion transformation (paragraphs 0017, 0022 of Vilsmeier, the use of matrices for applying transformations is a well-known implementation detail in the art, hence Official Notice is taken on).

To claim 25, Vilsmeier and Gum teach claim 16.
Vilsmeier and Gum teach wherein a signal is issued designated to warn personnel and/or shut off a radiation treatment apparatus generating one or more treatment beams in case the predetermined threshold for at least one of the image fusion transformations is exceeded, particularly wherein the signal is issued for the time period the threshold is exceeded (paragraphs 0065, 0105 of Gum, wherein shut off a radiation treatment apparatus due to exceeding a threshold would have been well-known in the art, which would have been obvious to incorporate since Gum already teach giving warning to staff member due exceeding threshold, hence Official Notice is taken).

To claim 26, Vilsmeier and Gum teach claim 16.
Vilsmeier and Gum teach wherein acquiring planning data involves acquiring one or more CT-images of the patient (paragraph 0027 of Vilsmeier).

To claim 27, Vilsmeier and Gum teach claim 16.


To claim 30, Vilsmeier and Gum teach claim 29.
Vilsmeier and Gum teach wherein the medical device comprises: a radiation treatment apparatus comprising a treatment beam source and a patient support unit, wherein the at least one computer is operably coupled to the radiation treatment apparatus for issuing a control signal to the radiation treatment apparatus for controlling, on the basis of at least the evaluation data, at least one of the operation of the treatment beam source or the position of the patient support unit (as explained in responses to claims 1 and 25 above, such as respective Fig. 1 of Vilsmeier and Gum).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        April 16, 2021